Talmadge, J.*
(concurring) — While I agree with the majority’s disposition of this case, I write separately because we should adopt a narrower and clearer formulation of what constitutes “judicial process” for purposes of RCW 9.12.010.104 Moreover, the State had other remedies than those set forth in RCW 9.12.010 to deal with Kelly Sullivan’s blatant misuse of the legal process.
The majority opinion accurately conveys Sullivan’s misuse of the legal process. Sullivan sent lengthy documents described as “Demand [s] for a Bill of Particulars” to the police officers who had issued him traffic infractions for no other reason than to harass. In our courts, bills of particulars may be sought from opposing counsel in criminal matters. See CrR 2.1(c) (authorizing a court to direct the filing of a bill of particulars); CrRLJ 2.4(e) (same); see, e.g., State v. Brett, 126 Wn.2d 136, 156, 892 P.2d 29 (1995). Further, this type of pleading may only be filed pursuant to court rule in a criminal matter and is not allowed pursuant to the Infraction Rules for Courts of Limited Jurisdiction. Specifically, even in a criminal case (which this was not), such a document may not be directed to police officers. It may not masquerade as a set of extra-judicial interrogatories to the officers issuing traffic infractions.
Rather than being merely inartful, Sullivan, in the service of his particular political bent, was intent on causing as much trouble to the traditional legal system as he could. Whether described as Freemen, Militia, Constitutionalists, Patriots, or the like, these individuals hope to do all they can to disrupt our justice system in the hopes its collapse *189will presage a utopia. See Edward F. Shea, “Common-law Courts?” 50 Wash. State Bar News 18-19 (May 1996).
Sullivan was acting pro se, but that is no excuse for his conduct. Individuals purporting to represent themselves must be held to the same standards governing all who appear before a court. State v. Smith, 104 Wn.2d 497, 508, 707 P.2d 1306 (1985) (pro se defendant must comply with procedural rules); State v. Bebb, 44 Wn. App. 803, 813, 723 P.2d 512 (1986) (self-representation is not a license to avoid compliance with court rules), aff’d, 108 Wn.2d 515, 740 P.2d 829 (1987). This extends to pretrial proceedings.
While Sullivan’s conduct was a misuse of the legal process, I agree with the majority he did not commit the crime of barratry. The majority correctly finds RCW 9.12.010, Washington’s barratry law, constitutional. It is not vague. See State v. Knowles, 91 Wn. App. 367, 957 P.2d 797 (1998) (threats to judge not constitutionally protected speech). The statute deals with serious misbehavior; people may not knowingly cause others to instigate frivolous legal actions or utilize sham judicial documents.
But the majority defines “judicial process” for purposes of the latter portion of RCW 9.12.010 as “ ‘all acts of a court from the beginning to the end of its proceedings in a given cause—the writ, summons, mandate or other process used to inform parties of institution of court proceedings and notices to compel appearance and participation in civil or criminal cases under applicable statutes and rules of court.’ ” Majority at 186 (quoting Black’s Law Dictionary). Under this broad definition, Sullivan plainly served documents that resembled judicial process on the officers, despite the fact that only a judge can authorize such bills of particulars. See CrR 2.1(c); CrRLJ 2.4(e). Using the majority’s broad definitional approach, the demands for bills of particulars could purportedly be judicial process; in fact, they are not. By the majority’s own definition of “judicial process,” Sullivan could be arguably guilty of barratry.
The better approach to the definition of the term “judicial process” is to define it as those documents actually executed by a judge or by the court itself. If an individual attempts to *190serve what appears to be a court order, but it is instead a false document, or issues a false letter purporting to be a letter from the court clerk or commissioner, that individual may be prosecuted for barratry. By contrast, “legal process” would include documents or pleadings not executed by a judge or the court.105
Even with this narrower definition, the State is not without tools to deter the misuse of the justice system by people like Sullivan. The documents here could readily have been quashed. Sanctions may, and indeed ought to, be imposed against persons like Sullivan for filing groundless documents. See CR 81 (civil rules for superior court supplement existing rules); CR 11; CRLJ 11. Indeed, numerous other statutory tools may be used. See, e.g., RCW 4.84.185 (sanctions for frivolous action) or RCW 4.24.350 (counterclaim for malicious prosecution).
Sullivan harassed the officers in this case to further his peculiar brand of politics. He should have been sanctioned for such misuse of the legal system. The crime of barratry, however, as presently defined in RCW 9.12.010, is reserved for the filing of sham court orders or other court-generated pleadings, orders, or writings.

 Justice Philip Talmadge is serving as a justice pro tempore of the Supreme Court pursuant to Const. art. IV, § 2(a).


 RCW 9.12.010 states:
Every person who brings on his or her own behalf, or instigates, incites, or encourages another to bring, any false suit at law or in equity in any court of this state, with intent thereby to distress or harass a defendant in the suit, or who serves or sends any paper or document purporting to be or resembling a judicial process, that is not in fact a judicial process, is guilty of a misdemeanor; and in case the person offending is an attorney, he or she may, in addition thereto be disbarred from practicing law within this state.


 Legislature is, of course, free to amend RCW 9.12.010 to punish the filing of any sham or false legal pleading.